OFFICE ACTION after RCE
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
Applicant’s election without traverse of Group I - claims 1-5 in the reply filed on 6 NOV 2019 is acknowledged.  Elected claims 1-3 and 5 are treated on the merits below.  Claim 4 has been cancelled.
Claims 6-10 are thereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6 NOV 2019.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which papers have been placed of record in the file.

Information Disclosure Statement
Note the attached PTO-1449 forms submitted with the Information Disclosure Statements.
Claim Rejections - 35 USC § 103
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).  The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000).
To determine whether subject matter would have been obvious, "the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved .... Such secondary considerations as commercial success, long felt but unsolved needs, failure of others, etc., might be utilized to give light to the Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).
The Supreme Court has noted:
Often, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue.

KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). "Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." (Id. at 1742).
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 



Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over    JP 52-72573 in view of Bryan (US 2005/0087904 A1) and Thor et al. (US 3999921) and Boden et al. (US 3305894).
Regarding claim 1, JP 52-72573 discloses a kneading apparatus comprising an extruder 1; the extruder 1 comprises a screw 3 configured to convey the raw materials while kneading the raw materials, the screw 3 of the extruder 1 comprises a screw main body configured to rotate on a straight axial line in a conveyance direction of the raw materials, and flighted conveyance portions (proximate 5 and 12) configured to convey the raw materials, a barrier portion 7 configured to limit conveyance of the raw materials, and a path 8 through which the raw materials flow are provided at places of the screw main body, wherein in at least one of the places, the path 8 is provided inside the screw main body, and the path comprises an entrance 12 and an exit 13, the entrance 12 is opened in an outer circumferential surface of the screw main body in the conveyance portion to cause the raw materials, the conveyance of which is limited by the barrier portion 7 to increase pressure on the raw materials, to flow in, the raw materials flowing in from the entrance 12 flow through the path 8 toward the exit 13, and the exit 13 is opened in the outer circumferential surface of the screw main body at a position remote from the entrance 12 in an axial direction; and a downstream extrusion die at 2 for forcibly extruding finished materials out of the second extruder.

Bryan discloses a cascade of extruders in an extrusion line 10 ¶ [0047], the extrusion line 10 including both a twin screw kneader 12 configured to continuously melt and mix materials upstream of an extruder 14 configured to use the materials melted by the kneader 12 as raw materials; the kneader 12 comprises a barrel within 34, twin screws 16 accommodated inside the barrel, multiple feed inlets 22, 28, 30, and 32 for feeding base materials and additives into the barrel for mixing via the twin screws, and a heater 34 provided in the barrel; the downstream extruder being a single screw 18 extruder 14 also with a heater at 36; the processed material passing through an extrusion die 20 thereby producing an extruded product at 50 ¶ [0047].  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the extruder of JP ‘573 with an upstream first extruder as taught by Bryan for the purposes of feeding base materials and additives to the first extruder, heating the base materials and additives in the first extruder, and thoroughly mixing the base materials and additives together via the twin screws in the first extruder for discharge into the second extruder wherein the second extruder forcibly extrudes the finished mixture through the die thereof (¶ [0022] - [0025], [0033], [0047] - [0055], [0058] - [0060]).
Moreover, Boden et al. discloses an extruder 10 with a screw formed of tubes 10’, 11’, 12’, 13’, 14’ coaxially joined along a drive shaft 4’ that rotates about an axis of rotation 7’; wherein the tubes are assembled along the axis in a desired configuration; 
It would have further been obvious to one skilled in the art before the effective filing date of the invention to have modified the extruder screw of JP ‘573 such that the screw is formed of tubes coaxially joined along the axis of rotation as taught by Boden et al. for the purposes of allowing selected tubes to be replaced, maintained, exchanged, to change the pitch of an element to alter the feeding capacity, etc. (col. 2, line 7 - col. 3, line 3).
Additionally, Thor et al. discloses an extruder having a screw 7 within a barrel 1; the screw 7 having a path 11 or a plurality of paths 11 provided inside the screw 7 and the paths 11 extending along an axial length of the screw 7; the paths 11 having an exit 13 opened in the outer circumferential surface of the screw 7 at a position remote from an entrance 11 (in the grate 8) to discharge material from the exit into an area between the screw and the surrounding wall - Figs. 1-2.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the extruder of modified JP ‘573 with more than one path inside the screw tubes as taught by Thor et al. for the purposes of permitting the flows in the multiple paths to exit the screw at multiple locations of the screw into the main flow of material passing through the extruder (col. 3, lines 38-41 and col. 4, lines 18-23).  Moreover, the discrete screw tubes taught by Boden et al. would facilitate the paths in the screw tubes to be formed of any desired lengths as a function of the number of tubes placed in series with continuous paths therethrough. 
.  In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were
directed to a water-tight masonry structure wherein a water seal of flexible material fills
the joints which form between adjacent pours of concrete. The claimed water seal has a
“web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side
of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+).  Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).  Coupling this “duplication of parts” with the explicit teachings in Thor et al. regarding the use of one or more paths inside an extruder screw, to thereby duplicate the single path in JP ‘573 to provide JP ‘573 with multiple paths within he screw is deemed well within the realm of obviousness.

Regarding claims 2 and 3, the applied prior art does not describe that the bore of each path is set less than or equal to the bore of the entrance of each path (claim 2) or that the bore of each path is set greater than or equal to 1 mm but less than 6 mm (claim 3). With respect to the limitation of the parameters regarding the sizes of the bore paths and entrances which is present in the claims at issue, the examiner has found that the specification contained no disclosure of any unexpected results arising therefrom, and that as such the parameter is arbitrary and therefore obvious.  Such unsupported limitations cannot be a basis for patentability, since where patentability is said to be based upon particular chosen parameters or upon another variable recited in In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) and MPEP 2144.05(III).
With respect to the limitations related to these bore sizes, it would have been obvious to one of ordinary skill in the art to have provided the apparatus defined by the disclosure of JP ‘573 with the configurations and/or dimensions recited in the claims which are considered at most optimum choices, lacking any disclosed criticality.
	Applicant has the burden of proving such criticality.  In re Swenson et al., 56 USPQ 372; In re Scherl, 70 USPQ 204.  However, even though applicant's modification may result in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 25 USPQ 433; In re Normannet et al., 66 USPQ 308; In re Irmscher, 66 USPQ 314.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Swain et al., 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 38 USPQ 213; Allen et al. v. Coe, 57 USPQ 136;  MPEP 2144.05(II)(A).
No probative evidence is of record to demonstrate that these bore sizes or other variables of the invention are significant or are anything more than one of numerous dimensions a person of ordinary skill in the art would find obvious for purposes of merely changing the configurations and/or dimensions to obtain different results. Graham v. John Deere Co., 148 USPQ 459.
Accordingly, the examiner argues that these bore size parameters are rather arbitrary and thus obvious over the prior art per MPEP 2144.05(II)(III).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP 52-72573 in view of Bryan (US 2005/0087904 A1) and Thor et al. (US 3999921) and Boden et al. as applied to claim 1 above and further in view of Kobayashi et al. (US 5804111).
Modified JP 52-72573 does not disclose the recited downstream deaerator.  Kobayashi et al. discloses a kneading/extruding apparatus including an upstream extruder 10 that feeds to a downstream deaerator 100 configured to draw and remove gaseous components included in the kneaded materials discharged from the extruder 10, wherein the deaerator comprises: a vented screw 114 configured to convey the kneaded materials discharged from the upstream extruder 10; a barrel 112 comprising a cylinder portion in which the vented screw 114 is rotatably accommodated; and a vacuum pump 126a, 126b, or 126c for creating negative pressure in the cylinder portion; and a discharge portion 118.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided modified JP 52-72573 with a downstream deaerator as taught by Kobayashi et al. for the purpose of removing volatile components from the materials being processed prior to being extruded at the discharge portion (col. 5, lines 11-40). 





Response to Amendment
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection mandated by the amendment.  
As asserted during the last interview, the now recited screw tubes are well-known in the extruding art.  To modify a solid or integral extruder screw such that the screw includes discrete tubes located along a common drive shaft whereby each tube can represent a different type of extruder element to enable replacement, exchange, etc. of such tubes is considered a prima facie obviousness proposition as evidenced by Boden et al. and the prior art on the PTO-892 form of 27 JAN 2022.
The remarks relating to aspects such as unbalanced and unstable molding, loading, imbalance, and alleged advantages of the invention are noted.  However, such arguments are of no patentable consequence because it is well settled that features not claimed may not be relied upon in support of patentability.  In re Self, 671 F.2d 1344, 213 USPQ 1 (CCPA 1982).  Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which 
The remarks related to the alleged inadequacies of Bryan are again noted, however, Applicant’s position on this point is considered to be speculative attorney's argument unsupported by objective technical evidence on the issue.  Arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Pearson, 494 F.2d 1399, 1405, 181 USPQ 641, 646 (CCPA 1974).  Claim 1 recites a twin-screw kneader comprising a barrel, two screws accommodated inside the barrel, and a heater provided in the barrel.  Bryan discloses exactly this and ample motivation for the combination with JP ‘573 is provided in the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure by being applied in the prior art rejections above.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 whose telephone number is 571-272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        								





24 March 2022